Citation Nr: 0832823	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's bronchial asthma, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1977 to February 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the veteran's bronchial asthma.  In November 2006, the Board 
remanded the veteran's claim to the RO for additional 
development of the record.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its November 2006 Remand instructions, the Board directed 
that "[Social Security Administration (SSA)] records 
pertinent to the veteran's claim for Social Security 
disability benefits, including medical records relied upon 
concerning that claim" should be requested for incorporation 
into the record.  SSA documentation was received by the VA in 
December 2006.  In a January 2008 written statement, the 
veteran indicated that his SSA claim was still pending and 
not all relevant SSA documentation had been obtained.  In 
support of his assertion, the veteran submitted a January 31, 
2007, SSA notice which indicated that he was being scheduled 
for an Administrative Law Judge (ALJ) hearing at which time 
additional evidence may or could be considered.  The 
transcript of the SSA ALJ hearing; any additional 
documentation presented at the hearing; and any other 
relevant documentation gathered by the SSA after December 
2006 has not been incorporated into the record.  

The Board observes that the RO attempted to comply with the 
November 2006 Remand instructions.  However, there appears to 
be additional relevant SSA documentation which has not been 
associated with the claims files.  The RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, in January 2008, the veteran submitted a 
statement showing he had been approved for disability 
retirement through the Office of Personnel Management.  The 
medical records underlying this determination, just as with 
records from the SSA, are considered within VA's constructive 
possession and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Office of Personnel 
Management the medical records and 
documentation concerning the veteran's 
2006 award of disability benefits. 

2.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the veteran's award 
of benefits or the denial thereof after 
December 2006, for incorporation into the 
record.  

3.  Then readjudicate the issue of the 
veteran's entitlement to an increased 
evaluation for his bronchial asthma.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  



The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

